     Case 1:18-cr-00152-DAD-BAM Document 43 Filed 08/27/20 Page 1 of 2

 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Martin Hernandez
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          CASE No: 1:18-cr-000152 DAD
12                      Plaintiff,
                                                         SEALING ORDER: EXHIBIT 5
13                                                       MEDICAL RECORDS
      MARTIN HERNANDEZ,
14

15                      Defendant.
16

17
             Counsel requests to file Exhibit 5, medical records of Martin Hernandez, under seal. The
18
     records contain personal information.
19

20
21

22   Dated: August 26, 2020                              Respectfully submitted,

23
                                                      s/s Barbara Hope O’Neill
24                                                     Barbara Hope O’Neill
25                                                   Attorney for Martin Hernandez

26
27

28
                                                     1
     Case 1:18-cr-00152-DAD-BAM Document 43 Filed 08/27/20 Page 2 of 2

 1
                                       ORDER
 2

 3
     IT IS SO ORDERED.
 4
       Dated:   August 27, 2020
 5                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
